Exhibit 10.6


AMENDMENT TO CONSENT, WAIVER
AND AMENDMENT AGREEMENT




This Amendment Agreement (this “Amendment”) is entered into as of July 19, 2007,
by and between each of the undersigned purchasers, acting individually
(individually a “Purchaser” and collectively the “Purchasers”), and Viking
Systems, Inc., a Delaware corporation (the “Company”) and amends, that certain
Consent, Waiver and Amendment Agreement entered into by the Purchasers and the
Company on February 23, 2007 (the “Original CWA”).
 
 
Pursuant to a securities purchase agreement dated May 22, 2006 among the Company
and the Purchasers (the “Purchase Agreement”), the Purchasers were issued
convertible preferred stock (the “Preferred Stock”) and warrants (the “Existing
Warrants”) to purchase shares of Common Stock, par value $.001 per share (the
“Common Stock”) and in the individual amounts set forth below such Purchaser’s
name on the signature pages to the Purchase Agreement.
 
The Company and Purchasers desire to amend certain terms of the Transaction
Documents and waive certain provisions and other matters contained in the
Transaction Document.
 
In the Original CWA, the Purchasers consented to, among other things, the
Company raising up to $6,000,000 through the issuance of Secured Convertible
Debentures (the “Debentures”), of which approximately $5,376,533 has been
received by the Company. The $6,000,000 maximum was established in late November
2006. The $6,000,000 Debenture maximum, assumed the Debenture would close in
early January 2007. In February 2007, discussions were held with a number of
Debenture Purchasers regarding the need to increase the Debenture maximum to
off-set the two month delay in closing and to address other changes in the
business plans of the Company that were impacted by, and not anticipated in, the
final Debenture agreements. Since the initial close of the Debenture offering,
the Company has been actively seeking additional funds from other interested
investors.
 
 
The Company is in immediate need of additional capital and the Company believes
that the balance of the $6,000,000 is now available, together with additional
funds required by the Company to fund its operations. The Company desires to
obtain the consent of the Purchasers to increase the maximum Debenture offering
to $8,000,000 from $6,000,000 (an additional $2,623,467).
 
The Company and the Purchasers believes it to be in the best interests of the
Company and the Purchasers to increase the amount of Debentures to $8,000,000;

 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Purchasers and the Company agree as follows:
 

 
 
1

--------------------------------------------------------------------------------

 



ARTICLE I
DEFINITIONS


 
Section 1.  Definitions. Capitalized terms not defined in this Agreement shall
have the meanings ascribed to such terms in the Purchase Agreement.


 
ARTICLE II
AMENDMENTS AND OTHER AGREEMENTS


Section 2.1  Consent to Subsequent Financing. Each Purchaser, severally and not
jointly with the other Purchasers, hereby consents to the Company issuing up to
$8,000,000 principal amount (including $5,376,533 already issued) of the
Debentures on the terms and conditions substantially similar to the terms and
conditions described to Purchasers in the Original CWA (“Subsequent Financing”).
Each Purchaser acknowledges that the terms and conditions of the Subsequent
Financing may conflict with terms and conditions of the Purchase Agreement and
other Transaction Documents and the Company’s obligations under the Purchase
Agreement and other Transaction documents. Each Purchaser hereby waives any
breach of the Purchase Agreement and other Transaction Documents that may occur
by reason of the terms, conditions, rights, restrictions and covenants of the
Subsequent Financing and the documents related to the Subsequent Financing
(“Subsequent Financing Documents”) as of the date hereof. Each Purchaser
consents to the Subsequent Financing for purposes of Section 10 of the
Certificate of Designation and agrees that Section 4.13 (Participation in Future
Financing) and Section 4.14 (Subsequent Equity Sales) of the Securities Purchase
Agreement are specifically amended to enable the Company to sell up to
$2,623,467 of additional Debentures without compliance with the terms set forth
in those sections.


Section 2.2 Effect on Transaction Documents. The foregoing consents and waivers
are given solely in respect of the transactions described herein. Except as
expressly set forth herein, all of the terms and conditions of the Transaction
Documents shall continue in full force and effect after the execution of this
Amendment, and shall not be in any way changed, modified or superseded by the
terms set forth herein. This Agreement shall not constitute a novation or
satisfaction and accord of any Transaction Document.
 


ARTICLE III
MISCELLANEOUS


Section 3.1 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be made in accordance with
the provisions of the Purchase Agreement.


Section 3.2 Survival. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties;
provided however that no party may assign this Agreement or the obligations and
rights of such party hereunder without the prior written consent of the other
parties hereto.
 
 
2

--------------------------------------------------------------------------------

 

 
Section 3.3 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.


Section 3.4 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


Section 3.5 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
the Governing Law provision of the Purchase Agreement.


Section 3.6 Entire Agreement. The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.


Section 3.7 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
Section 3.8 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser hereunder are several and not joint with the
obligations of any other Purchasers hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
 
 
3

--------------------------------------------------------------------------------

 

 
Section 3.9 Termination.  This Agreement may be terminated by any Purchaser, as
to such Purchaser’s obligations hereunder, by written notice to the other
parties, if the transactions contemplated hereunder are not effective on or
before July 31, 2007.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 



 
VIKING SYSTEMS, INC.
 
 
By:__________________________________________
Name:
Title:

     














 

 
 
4

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO VKSY
AMENDMENT AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser: ________________________________________________________
Signature of Authorized Signatory of Purchaser:
__________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of Purchaser:________________________________________________
















 







5